IMPORTANT NOTICE
    NOT TO BE PUBLISHED OPINION


THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED ."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE ; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION .
                                                         NOT TO BE PUBLISHED

               ~SUyrvmr 610urf of ~rnfurh
                              2008-SC-000971-KB




                              IN SUPREME COURT



KENTUCKY BAR ASSOCIATION                                           RESPONDENT




                             OPINION AND ORDER

      Movant, Curtis D . Britt, KBA Member No. 91685, has filed an application

for restoration to the practice of law in Kentucky Pursuant to SCR 3 .500(1) .

Britt was suspended from the practice of law in Kentucky for non-payment of

his KBA dues by an order of this Court entered December 10, 2008 . Britt was

originally admitted to the practice of law in Kentucky on March 22, 2007, and

maintains a bar roster address of 8172 Mall Road Ste . 228, Florence,

Kentucky, 41042 .

      Britt filed his application for restoration on January 6, 2009. Britt's past

due bar dues for fiscal year 2007-2008, in the amount of $270 .00, have been

paid, together with the $250 .00 application fee, making a total payment of

$520.00 . Britt is CLE compliant for purposes of restoration for the 2008-2009
fiscal year, and must remain CLE compliant to maintain his restoration . The

record reflects that there are no pending complaints or charge files against

Britt and he is not the subject of any claims against the Client Security Fund.

Accordingly, the Board of Governors voted nineteen to zero to recommend

Britt's restoration to the practice of law.

      Thus, we find that Britt has complied with all the requirements of SCR

3.500, and finding no impediments to his restoration to the bar, we hereby

grant Britt's application .

      Accordingly, it is ORDERED that:

       1 . Movant Curtis D . Britt, KBA Member No. 91685, is hereby restored to

'KBA membership and the practice of law in this Commonwealth subject to his

paying $272 .34 for the costs of this proceeding as required by SCR 3 .500(5) .

      All sitting. All concur.

      ENTERED : November 25, 2009 .